Campbell, C. J.,
delivered the opinion of the court.
The several grounds of objection made to the introduction in evidence of the list of lands sold to the State in Washington County for non-payment of the taxes of 1881 were untenable and properly overruled. The certificate of the tax collector should have been dated, and the certificate of the auditor should have shown when it was received in his office, but the omission of these dates was not material and did not vitiate the sale. It does not appear when the list was sent to or received by the auditor, but in the absence of anything to show the contrary it will be presumed that the officers performed their duty as to the time, even if time as to this is material.
The objection that three lots (9, 10, and 11) were sold together for one single tax and costs is without force, in view of the fact that they may have been, and presumably were, assessed together for a single sum as one tract. The sale for more than could be lawfully claimed for taxes or costs, if there was in fact such excess, did not invalidate the sale.
The only ground of objection to the deed from the auditor to the plaintiff upon which we specially remark is, “ Because it fails to state upon it the amount of State taxes and damages thereon, and the amount of county taxes and damages thereon, and the amount of other taxes and damages thereon, etc., as prescribed by § 562 of the Code of 1880.” The auditor’s deed is indorsed by a statement of the fees, commissions, and costs of the different *136officers entitled thereto and with the following : “ State tax, general fund, one dollar and thirty-one cents; State tax, school fund, eighty cents; county tax, five dollars and seventy-five cents; No. 2 levee tax, two dollars and thirty-one cents.”
The specific objection made is that a separate statement of the damages due each fund was not made, and that this, which should be a distinct item, is embraced in others, and therefore the deed is invalid for non-compliance with the law.
We think the requirement of the statute on this subject was substantially complied with and its object fully met, and that the deed was properly admitted in evidence.
The evidence offered by the defendant to show the value of the different lots sold, and their ownership at different dates, and the exemption from taxation of the right of way of the G. C. & B. R. R. Co. over Lot 11, was all irrelevant.
The dealing of the Board of Supervisors of Washington County with the assessment roll of 1879 was not illegal, so far as appears from the record before us.
The orders from the minutes of the board, introduced by the defendant without the caption of the minutes of the meetings, are not sufficient to cause these meetings to be pronounced illegal. Meetings of boards of supervisors not affirmatively shown to have been not according to law are presumed to have been legal. Brigins v. Chandler, 60 Miss. 862.
The objection that from the 18th of August to-the 8th of September was less time than the landowners were entitled to in the circumstances of the assessment being considered is not valid. It was for the board of supervisors to prescribe the time.
As we understand the matter from the record, the board of supervisors met on the first Monday of August, 1879, to examine the assessment roll, and rejected it, and appointed the individual who was assessor to make and complete the roll, and designated the 18th of August for him to deliver it, and that on the 18th of August' the board met and received the roll and ordered that all objections to it be filed by the 8th of September, and that on the 8th of September the board met to act on the assessment roll and proceeded to *137do so. It does not appear that, due notice was given of these special meetings, but, as before stated, they are presumed to have been held according to law. If the captions of the minutes of these meetings were before us it might appear that they were called and held as prescribed by law. It is to the caption, and not an order during a meeting, that we look for a statement of the organization of the body holding a session.
The appointment of the assessor as the person to complete the assessment was reprehensible, but it did not make the assessment completed by him illegal. He was pro hac vice an officer de facto, and his acts were valid. In Wolfe v. Murphy, 60 Miss. 1, we animadverted on the illegal and vicious practice of boards of supervisors to appoint assessors to complete assessments they should have made, and declared that it was the purpose of the law that the delinquent assessor should lose his compensation, and should not be enabled to save himself from loss by the easy device of an extension of time by the action of the board of supervisors in appointing him to make the assessment.
We find no error lor which the judgment should be disturbed, and it is Affirmed.